DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 26, 2022 has been entered.
Response to Amendment
The amendment filed on March 28, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1-4, 6-9 and 11-16 have been acknowledged.
In view of the amendment of claims 5-14, Applicant amended each independent claim to specific each preconfigured value corresponding to indicative of performance consumption caused by a respective animation feature. Accordingly,  Double Patenting of claims 1-14 have been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 9-11 of Remarks, filed March 28, 2022 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Examiner called Applicant to amend the independent claim 6 in order to place all claims in allowable form. Applicant agreed to incorporate the changes and the Applicant authorized the amendment by Examiner's Amendment. Accordingly, the Application is in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anna Lloyd (Reg. No. 65, 062) on May 04, 2022.
Please amend claim 6 as follows:
Claim 6 (Currently Amended):  A terminal device for playing a game, comprising:
a display screen configured to display an animation of the game; and
processing circuitry configured to:
display the animation for game play on the display screen, with animation features being turned on for animation frames;
detect an occurrence of a frame rate inadequacy of the animation frames;
obtain preconfigured values respectively associated with the animation features, wherein each preconfigured value is indicative of performance consumption caused by a respective animation feature; 
classify the animation features into multiple classes according to the preconfigured values, wherein each class corresponds to a range of the preconfigured values; and
turn off one or more of the respective animation features, class by class, in such an order that animation features corresponding to a higher performance consumption range are turned off before animation features corresponding to a lower performance consumption range [[ss]] until an adequate frame rate is achieved.

	
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant amended independent claims 1, 6 and 11  to specific displaying/display animation for game play on a display screen, with animation features being turned on for animation frames; detecting/detect an occurrence of a frame rate inadequacy of the animation frames; obtaining/obtain preconfigured values respectively associated with the animation features, wherein each preconfigured value is indicative of performance consumption caused by a respective animation feature; classifying/classify the animation features into multiple classes according to the preconfigured values, wherein each class corresponds to a range of the preconfigured values; and turning/turn off one or more of the respective animation features, class by class, in such an order that animation features corresponding to a higher performance consumption range are turned off before animation features corresponding to a lower performance consumption range until an adequate frame rate is achieved.

Examiner has completed the prior art reference search and discovered the closest prior art references: Howell et al (U.S. Patent No. 10,498,860 B2), Tomlinson et al (U.S. Patent Application Publication 2007/0233759 A1) and Pighin et al (U.S. Patent No. 8, 633, 932 B2)
The prior art reference Howell et al discloses a system/method for providing online games on client devices based on capabilities of the client devices (As shown in FIG. 1). More specifically, Howell discloses that the server transmits the device profile to the client device and a set of online game features may be associated with the given device profile such that the features of the online game is provided on the client device. For example: the device profiles include “Frame rate is a feature that defines how often the online game rendered for display on the client device 104”, “Level of detail of rendering is a feature that defines how much detail of the game space of is rendered for display on the client device 104”, “Level of 3D graphics is a feature that defines how much 3D graphics may be presented when displaying the online game on client device”, “Level of collision effects is a feature that defines how collisions in the game space are simulated and presented on the client device 104” and “Type of animation is a feature that defines the type of animation may be implemented in the online game when presenting the online game on the client device 104” (Col 13, lines 13-67). Furthermore, Howell discloses the server obtains the device capability information regarding various capabilities of the client device at various time points during the online game (FIG. 2; Col 9, lines 23-60) and adjusts the online game features in accordance with the device profile such that the 3D graphics effects of the online game is turned on; the frame rate of the online game is set to a second rate, the 3D graphics effects is turned off (Col 16, lines 9-32).
The prior art reference Tomlinson et al discloses a multimedia information system includes multiple devices and provides automatic transfer of content between devices when any two of the devices are collocated. For example, paragraph [0021] of Tomlinson describes “multiple devices operating similarly enough to each other to create a coherent user experience, it may be that the level of detail of the graphical effects needs to be balanced to maintain the frame rate of one of the devices. For example, between a desktop computer and a mobile device, since the graphical capabilities of the mobile device do not match those of the desktop computer, the amount of detail of an animation displayed on the mobile device may be reduced to maintain an acceptable frame rate of animation on the mobile device”.

 The prior art reference Pighin et al discloses techniques for producing animated characters and the system animated characters are capable of being adjusted for various levels of detail. More specifically, as shown in FIG. 1, Pighin discloses an animation system for producing animations and for dynamically scaling animation quality. The computer system receives animation file to produce a compressed animation model based on dynamically adjusting the amount of feature information associated with the animation. The compressed animation model includes set of shapes and each of shapes contains different amount of feature information associated with the animation. Then a display screen is used for viewing animations provided by the compressed animation model (Col 2, lines 34-67 to Col 3, lines 1-53).

However, the closest prior art references failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 1, 6 and 11. Accordingly, claims 1, 6 and 11 are allowed.

Dependent claims 2-5 depend from independent claim 1, dependent claims 7-10 depend from independent claim 6, dependent claims 12-16 depend from independent claim 11. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616